



Exhibit 10.17
FOURTH AMENDMENT
TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION
LONG TERM DISABILITY PLAN


(As Restated and Amended January 1, 1997)
FOURTH AMENDMENT to the FEDERAL HOME LOAN MORTGAGE CORPORATION LONG TERM
DISABILITY PLAN (the “Plan”) by the FEDERAL HOME LOAN MORTGAGE CORPORATION (the
“Corporation”), a corporation organized and existing under the laws of the
United States of America.
W I T N E S S E T H:
WHEREAS, the Plan was restated effective January 1, 1997;
WHEREAS, the Corporation desires to amend the Plan;
WHEREAS, Section 3.6 of the Plan permits the Corporation to amend the Plan; and
WHEREAS, the appropriate officer of the Corporation has been duly authorized to
amend this plan and execute this document.
NOW THEREFORE, the Plan is amended as set forth below effective January 1, 2017.
1.    The first Whereas paragraph of the Plan is amended to replace “(the
Prudential Insurance Company of America (“Prudential”) or any successor
thereto)” with “(Liberty Life Assurance Company of Boston (“Liberty”) or any
successor thereto)”.
2.    Section 1.1 (Purpose) is amended to replace the first sentence thereof
with the following:
This document, together with those portions of Corporate Policy No. 3-235 as
concerns long-term disability and the group insurance contract issued by Liberty
to the Corporation for long-term disability coverage (“Policy”), as the same
from time to time may be amended, renewed or substituted, incorporated herein by
reference, constitutes the Federal Home Loan Mortgage Corporation Long-Term
Disability Plan (“Plan”).
3.    Section 2.1 (Plan Administration) is amended to replace “Prudential” in
the first sentence of the second paragraph with “Liberty”.
4.    Section 3.1 (Nonassignability) is amended in its entirety to read as
follows:





--------------------------------------------------------------------------------





3.1.
Nonassignability. The right of any Participant or Beneficiary to any benefit or
to any payment hereunder, to the fullest extent permitted by law, shall not be
subject to alienation, anticipation, assignment, garnishment, attachment,
execution or levy of any kind. Any such attempted assignment or transfer shall
be disregarded, and shall not operate in any way to assign or confer upon any
third party any rights under the Plan or Employee Retirement Income Security Act
of 1974, as amended.



IN WITNESS WHEREOF, the Federal Home Loan Mortgage Corporation has caused this
FOURTH AMENDMENT to the FEDERAL HOME LOAN MORTGAGE CORPORATION LONG TERM
DISABILITY PLAN to be executed by its duly authorized officer this 27 day of
December, 2016.
FEDERAL HOME LOAN MORTGAGE
CORPORATION


By:    /s/ Daniel Scheinkman_______________
Daniel Scheinkman
Vice President - Compensation and Benefits


ATTEST


/s/ Mark Schoenfelder____
Assistant Secretary






























2



